UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6031



WALTER RAYMOND RICKARDS, JR.,

                                             Petitioner - Appellant,

          versus


ROBERT J. KUPEC; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
04-2796-1-CCB)


Submitted:   July 27, 2005                  Decided:   August 2, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Walter Raymond Rickards, Jr., Appellant Pro Se.    John Joseph
Curran, Jr., Attorney General, Baltimore, Maryland, Ann Norman
Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Walter Raymond Rickards, Jr., a state prisoner, seeks to

appeal the district court’s order denying relief on his 28 U.S.C.

§ 2254 (2000) petition.               This order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1); see Reid v. Angelone, 369 F.3d 363, 368-69,

374 n.7 (4th Cir. 2004).              A certificate of appealability will not

issue     absent    “a     substantial      showing       of    the    denial        of     a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).             A prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find     that    the    district        court’s      assessment       of        his

constitutional       claims      is    debatable    and     that    any    dispositive

procedural findings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                We have independently reviewed the

record and conclude that Rickards has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument, because the

facts    and     legal    contentions      are    adequately       presented     in       the

materials      before     the    court    and     argument     would      not   aid       the

decisional process.



                                                                            DISMISSED


                                          - 2 -